Exhibit 10.1

 

EXECUTION COPY

 

STOCK OPTION AGREEMENT

 

STOCK OPTION AGREEMENT (this “Agreement”), dated as of August 5, 2004, by and
among Eagle Supply Group, Inc., a Delaware corporation (the “Company”), Gulfside
Supply, Inc., a Florida corporation (the “Parent”), and Gulfco Acquisition,
Inc., a Delaware corporation and wholly-owned subsidiary of the Parent (the
“Purchaser”). Capitalized terms not otherwise defined herein shall have the
meanings ascribed to them in the Merger Agreement.

 

WHEREAS, the Company, Parent and Purchaser have contemporaneously with the
execution of this Agreement entered into an Agreement and Plan of Merger, dated
as of the date hereof (the “Merger Agreement”), which provides, among other
things, that upon the terms and subject to the conditions thereof, the Purchaser
will commence a tender offer (the “Offer”) for all of the issued and outstanding
shares of common stock, par value $0.0001 per share, of the Company (the
“Company Common Stock”) and, after accepting for payment and paying for the
Company Common Stock validly tendered and not withdrawn pursuant to the Offer
(the “Tendered Shares”), the Purchaser shall merge with and into the Company
with the Company continuing as the surviving entity as a wholly owned subsidiary
of the Parent;

 

WHEREAS, as an essential condition and inducement to the Parent and the
Purchaser entering into the Merger Agreement and in consideration therefor, the
Company has agreed to grant the Parent and the Purchaser the Option (as
hereinafter defined);

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein and in the Merger Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereby agree
as follows:

 

1. Grant of Option. The Company hereby grants to the Parent and the Purchaser an
irrevocable option (the “Option”) to purchase a number of fully paid and
nonassessable shares of Company Common Stock (such shares being referred to
herein as the “Option Shares”) equal to the Applicable Amount (as hereafter
defined) at any time prior to the Expiration Date (as hereafter defined), at a
price per share equal to the Offer Price, as the same may be increased in
accordance with Section 1.1(a) of the Merger Agreement (the “Exercise Price”),
subject to the terms and conditions set forth herein, including, without
limitation, the conditions to exercise set forth in Section 2(a). If not
exercised prior to the Expiration Date, the Option and all rights granted under
the Option shall expire and lapse. The “Applicable Amount” shall be the number
of shares of Company Common Stock which, when added to the number of shares of
Company Common Stock owned (of record or beneficially) by the Parent, Purchaser
and their respective subsidiaries immediately prior to the exercise of the
Option, would result in the Parent, Purchaser and their respective subsidiaries
owning (of record or beneficially) in the aggregate, immediately after exercise
of the Option, ninety percent (90%) of the then issued and outstanding shares of
Company Common Stock.

 

2. Exercise of Option.

 

(a) Conditions to Exercise of Option. The Parent or the Purchaser may exercise
the Option if, but only if (i) the Purchaser shall have accepted for payment and
paid for all shares of Company Common Stock validly tendered and not withdrawn
pursuant to the Offer (the “Accepted Shares”), and (ii) the Accepted Shares
shall equal eighty five percent (85%) or more of the issued and outstanding
shares of Company Common Stock.

 

(b) Expiration of the Option. The right to exercise this Option shall expire
upon the

 



--------------------------------------------------------------------------------

earlier of (i) the termination of the Merger Agreement, or (ii) at 5:00 p.m.,
Tampa, Florida time, on the thirtieth (30th) Business Day following the
expiration of the Offer (the “Expiration Date”).

 

(c) Exercise of the Option. Subject to the conditions set forth in Section 2(a),
the Option may be exercised by the Parent or Purchaser by surrender and
presentment of this Agreement to the Company, accompanied by a duly executed
written notice (such notice being herein referred to as an “Exercise Notice” and
the date of delivery of an Exercise Notice being herein referred to as the
“Notice Date”) indicating that the Parent or the Purchaser, as the case may be,
is exercising the Option and specifying (i) the total number of Option Shares
that it will purchase pursuant to such exercise, and (ii) a place and date not
earlier than one (1) Business Day and not later than five (5) Business Days from
the Notice Date for the closing of such purchase (the “Option Closing”),
together with the payment of the aggregate Exercise Price (“Aggregate Exercise
Price”) for the number of Option Shares specified in the Exercise Notice in the
manner specified in Section 2(d) hereof.

 

(d) Delivery of Exercise Price. At the Option Closing, the Aggregate Exercise
Price shall be paid by the Parent or the Purchaser, as the case may be, to the
Company (i) by delivery of a certified bank or cashier’s check payable to the
Company or by wire transfer of immediately available same day funds to a bank
account designated by the Company in an amount equal to the Aggregate Exercise
Price which shall be determined by multiplying the Exercise Price by the number
of Option Shares specified in the Exercise Notice, or (ii) in lieu of paying the
entire Aggregate Exercise Price in cash, (A) by delivery of a certified bank or
cashiers’ check payable to the order of the Company or by wire transfer of
immediately available same day funds to a bank account designated by the Company
in the amount equal to the aggregate par value of the number of Option Shares
specified in the Exercise Notice (“Par Value Cash Payment”), and (B) by delivery
of a promissory note in the form attached hereto as Exhibit A in the principal
amount equal to the Aggregate Exercise Price minus the Par Value Cash Payment.

 

(e) Issuance of Option Shares. At the Option Closing, simultaneously with the
payment of the Aggregate Exercise Price in the manner provided in Section 2(d),
the Company shall deliver to the Parent or the Purchaser, as the case may be, a
certificate or certificates representing the Option Shares purchased upon such
exercise.

 

(f) Record Holder; Expenses. Upon the delivery by the Parent or the Purchaser,
as the case may be, of the Exercise Notice and the tender of the Exercise Price
in the manner specified in Section 2(d), the Parent or the Purchaser, as the
case may be, shall be deemed to be the holder of record of the Option Shares
issuable upon such exercise, notwithstanding that the stock transfer books of
the Company may then be closed, that certificates representing such Option
Shares may not then have been actually delivered to the Parent or the Purchaser,
as the case may be, or that the Company may have failed or refused to designate
the bank account described in Section 2(d). The Company shall pay all expenses
that may be payable in connection with the preparation, issuance and delivery of
stock certificates.

 

3. Investment Intent. The Parent and the Purchaser represent and warrant that
they are entering into this Agreement and will acquire the Option Shares or
Other Option Securities (as defined below) for its own account and not with a
view to resale or any public distribution of all or any part of the Option
Shares or Other Option Securities in violation of applicable law.

 

4. Evaluation of Investments. The Parent and the Purchaser, by reason of their
knowledge and experience in financial and business matters, and further by
reason of their specific knowledge of the Company’s industry, represent and
warrant that they are capable of evaluating the merits and risks of an
investment in the Option, Option Shares and any Other Option Securities (defined
below) pursuant to this Agreement.

 

2



--------------------------------------------------------------------------------

5. Reservation of Shares. Subject to the terms and conditions hereof, and for so
long as the Merger Agreement has not been terminated pursuant to the provisions
thereof, the Company agrees (a) that it shall at all times maintain, free from
preemptive rights, sufficient authorized but unissued or treasury shares of
Company Common Stock (or Other Option Securities) issuable pursuant to this
Agreement so that the Option may be exercised without additional authorization
of shares of Company Common Stock (or Other Option Securities) after giving
effect to all other options, warrants, convertible securities and other rights
to purchase shares of Company Common Stock (or Other Option Securities), (b)
that it will not, by charter amendment or through reorganization, consolidation,
merger, dissolution or sale of assets, or by any other voluntary act, avoid or
seek to avoid the observance or performance of any of the covenants to be
observed or performed hereunder by the Company, and (c) promptly to take all
action as may from time to time be required in order to permit the Parent or the
Purchaser to exercise the Option and the Company to duly and effectively issue
the Company Common Stock (or Other Option Securities) pursuant hereto.

 

6. Lost Options. Upon receipt by the Company of evidence reasonably satisfactory
to it of the loss, theft, destruction or mutilation of this Agreement, and (in
the case of loss, theft or destruction) of reasonably satisfactory
indemnification, and upon surrender and cancellation of this Agreement, if
mutilated, the Company will execute and deliver a new agreement of like tenor
and date.

 

7. Adjustment Upon Changes in Capitalization. The number of Option Shares
purchasable upon the exercise of the Option shall be subject to adjustment from
time to time as provided in this Section 7.

 

(a) Transaction Adjustment. In the event of any change in the shares of Company
Common Stock by reason of stock dividends, splits, mergers, recapitalizations,
combinations, subdivisions, conversions, exchanges of shares or other similar
transactions, then the Option Shares purchasable upon exercise hereof shall be
appropriately adjusted so that the Parent or the Purchaser, as the case may be,
shall receive upon exercise of the Option and payment of the Exercise Price
hereunder the number and class of shares or other securities (any such other
securities referred to herein as “Other Option Securities”) that the Parent or
the Purchaser would have owned or been entitled to receive after the happening
of any of the events described above if the Option had been exercised
immediately prior to such event, or the record date therefor, as applicable.

 

(b) Option Price Adjustment. Whenever the number of Option Shares subject to
this Option are adjusted pursuant to Section 7(a), the Option Price shall be
appropriately adjusted, if applicable, by multiplying the Option Price by a
fraction, the numerator of which shall be equal to the aggregate number of
Option Shares purchasable under the Option prior to the adjustment and the
denominator of which shall be equal to the aggregate number of Option Shares
purchasable under the Option immediately after the adjustment. If the Option
shall be adjusted so that Other Option Securities are issuable hereunder, then
the price for such Other Option Securities shall be determined ratably and
equitably, in the good faith discretion of the Board of Directors of the
Company.

 

8. Representations and Warranties of the Company. The Company hereby represents
and warrants to the Parent and the Purchaser as follows:

 

(a) Authority, etc. The Company has full corporate power and authority to
execute and deliver this Agreement and to consummate the transactions
contemplated hereby. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby have been duly and validly
authorized by the board of directors of the Company and no other corporate
proceedings on the part of the Company are necessary to authorize this Agreement
or to consummate the transactions so

 

3



--------------------------------------------------------------------------------

contemplated. This Agreement has been duly and validly executed and delivered by
the Company and constitutes the legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with the terms hereof.

 

(b) Other Actions. The Company has taken all necessary action to authorize and
reserve and to permit it to issue, and at all times from the date hereof through
the termination of this Agreement in accordance with its terms will have
reserved for issuance upon the exercise of the Option, that number of shares of
Company Common Stock equal to the maximum number of shares of Company Common
Stock at any such time and from time to time issuable hereunder, and all such
shares of Company Common Stock, upon issuance pursuant hereto and in accordance
with the terms hereof, will be duly authorized, validly issued, fully paid,
nonassessable, and will be delivered free and clear of all liens created by the
Company and not subject to any preemptive rights.

 

(c) No Conflict. The execution and delivery of this Agreement does not, and the
consummation of the transactions contemplated hereby and compliance with the
terms hereof will not, conflict with, result in any violation of or default
(with or without notice or lapse of time or both) under, any provision of any
trust agreement, loan or credit agreement, note, bond, mortgage, indenture,
lease or other agreement, instrument, permit, concession, franchise, license,
judgment, order, notice, decree, statute, law, ordinance, rule or regulation
applicable to the Company or the Company’s property or assets. No consent,
approval, order or authorization of, or registration, declaration or filing
with, any court, administrative agency or commission or other governmental
authority or instrumentality, domestic, foreign or supranational, is required by
or with respect to the Company in connection with the execution and delivery of
this Agreement or the consummation by the Company of the transactions
contemplated hereby.

 

9. No Transfer; No Assignment.

 

(a) The Option may not be offered, sold, assigned, pledged, hypotheticated, or
otherwise transferred (a “Transfer”). Further, neither the Option Shares nor any
other security issued or issuable upon exercise of the Option may be Transferred
except in compliance with the Securities Act. The Company may cause a legend to
this effect to be set forth on each certificate representing the Option Shares.

 

(b) Neither the Parent nor the Purchaser may assign any of their respective
rights or obligations under this Agreement to any other Person. The Company may
not assign any of its rights or obligations under this Agreement without the
prior, express written consent of the Parent. Any purported assignment in
violation of the foregoing prohibitions shall be void and of no force or effect
whatsoever.

 

10. Specific Performance. Except after the termination of the Merger Agreement
pursuant to the terms thereof in a circumstance where the Termination Fee would
be payable, (a) each party hereto agrees that irreparable damage would occur in
the event that any of the provisions of this Agreement was not performed in
accordance with its specific terms or was otherwise breached, and (b) it is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions hereof in any court permitted under Section 14, this
being in addition to any other remedy to which they are entitled at law or in
equity.

 

11. Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof. Any term or provision
of this Agreement that is invalid or unenforceable in any jurisdiction shall, as
to that jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without rendering invalid or unenforceable the remaining terms
and provisions of this Agreement or

 

4



--------------------------------------------------------------------------------

affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction. If any provision of this Agreement is
so broad as to be unenforceable, the provisions shall be interpreted to be only
so broad as is enforceable.

 

12. Notices. All notices, claims, demands and other communications hereunder
shall be deemed to have been duly given or made when delivered in accordance
with Section 9.7 of the Merger Agreement.

 

13. Governing Law; Jurisdiction; Waiver of Jury Trial. This Agreement shall in
all respects be governed by and construed in accordance with the laws of the
State of Delaware. Any suit, action or proceeding seeking to enforce any
provision of, or based on any matter arising out of or in connection with, this
Agreement may be brought against any of the parties in any federal court located
in the State of Delaware or any Delaware state court, and each of the parties
hereto hereby consents to the exclusive jurisdiction of such courts (and of the
appropriate appellate courts therefrom) in any such suit, action or proceeding
and waives any objection to venue laid therein. Process in any such suit, action
or proceeding may be served on any party anywhere in the world, whether within
or without the State of Delaware. Without limiting the generality of the
foregoing, each party hereto agrees that service of process upon such party at
the address referred to in Section 9.7 of the Merger Agreement, together with
notice of such service to such party, shall be deemed effective service of
process upon such party. To the extent permitted by applicable law, the parties
hereby irrevocably waive any and all rights to trial by jury in any legal
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby.

 

14. Counterparts. This Agreement may be executed in one or more separate
counterparts, each of which, when so executed and delivered, shall be deemed to
constitute an original, but all of which together shall constitute one and the
same instrument.

 

15. Expenses. Except as otherwise expressly provided herein or in the Merger
Agreement, each of the parties hereto shall bear and pay all costs and expenses
incurred by it or on its behalf in connection with the transactions contemplated
hereunder, including fees and expenses of its own financial consultants,
investment bankers, accountants and counsel.

 

16. Entire Agreement. Except as otherwise expressly provided herein or in the
Merger Agreement, this Agreement contains the entire agreement between the
parties with respect to the transactions contemplated hereunder and supersedes
all prior arrangements or understandings with respect thereto, written or oral.
The terms and conditions of this Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective permitted successors and
permitted assigns. Nothing in this Agreement, express or implied, is intended to
confer upon any party, other than the parties hereto, and their respective
permitted successors and permitted assigns, any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
herein.

 

17. Amendment; Waivers. This Agreement may be amended, modified, and
supplemented by a subsequent writing signed by each of the Company and the
Parent. Any provision of this Agreement may be waived only in writing at any
time by the party that is entitled to the benefits of such provision. The
failure of any party at any time or times to require performance of any
provision hereof shall in no manner affect the right of such party at a later
time to enforce the same or any other provision of this Agreement. No waiver of
any condition or the breach of any provision contained in this Agreement in one
or more instances shall be deemed to be or construed as a further or continuing
waiver of such condition or breach or a waiver of any other condition or the
breach of any other term of this Agreement.

 

5



--------------------------------------------------------------------------------

18. Further Assurances. In the event of any exercise of the Option by the Parent
or Purchaser, the Company, the Parent and the Purchaser shall execute and
deliver all other documents and instruments and take all other action that may
be reasonably necessary to the fullest extent permitted by law in order to
consummate the transactions provided for by such exercise. Nothing contained in
this Agreement shall be deemed to authorize the Company, the Parent or the
Purchaser to violate, breach or otherwise fail to perform any provision of the
Merger Agreement.

 

19. Captions. The captions contained in this Agreement are for reference
purposes only and are not part of this Agreement.

 

[Signature pages follow.]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first written above by their respective officers
thereunto duly authorized.

 

EAGLE SUPPLY GROUP, INC.     By:  

/s/ Douglas P. Fields

       

Douglas P. Fields

Chief Executive Officer

 

    By:   /s/ James E. Helzer        

James E. Helzer

President

 

GULFSIDE SUPPLY, INC.     By:   /s/ James S. Resch        

James S. Resch

President and Chief Executive Officer

 

GULFCO ACQUISITION, INC.     By:   /s/ James S. Resch        

James S. Resch

President and Chief Executive Officer

 

[Signature Page to Stock Option Agreement]

 